            Case 3:20-cv-05671-JD Document 157-1 Filed 07/21/21 Page 1 of 4




 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700
16   Attorneys for Plaintiff Epic Games, Inc.
17
                           UNITED STATES DISTRICT COURT
18                       NORTHERN DISTRICT OF CALIFORNIA
19                            SAN FRANCISCO DIVISION
20                                                Case No. 3:20-CV-05671-JD
     EPIC GAMES, INC.,
21                                                DECLARATION OF M. BRENT
                                     Plaintiff,
22                                                BYARS IN SUPPORT OF EPIC
                         v.                       GAMES, INC.’S
23                                                ADMINISTRATIVE MOTION TO
24   GOOGLE LLC et al.,                           SEAL PORTIONS OF ITS FIRST
                                                  AMENDED COMPLAINT
25                               Defendants.
26
27
28
     DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO
                         SEAL PORTIONS OF ITS FIRST AMENDED COMPLAINT
                                     Case No.: 3:20-CV-05671-JD
            Case 3:20-cv-05671-JD Document 157-1 Filed 07/21/21 Page 2 of 4




 1         I, M. Brent Byars, declare as follows:
 2         1.     I am a Senior Attorney at Cravath, Swaine & Moore LLP, counsel to Epic
 3   Games, Inc. (“Epic”) in the above-captioned actions. I am admitted to appear before
 4   this Court pro hac vice.
 5         2.     I submit this declaration pursuant to Civil Local Rule 79-5. The contents
 6   of this declaration are based on my personal knowledge.
 7         3.     On July 20, 2021, counsel for Defendants Google LLC, Google Ireland
 8   Limited, Google Commerce Limited, Google Asia Pacific Pte. Limited, and Google
 9   Payment Corp. (collectively, “Google”) requested that Epic file a motion to seal any
10   portions of its First Amended Complaint for Injunctive Relief (“Epic’s First Amended
11   Complaint”) that are sourced from documents that Google has designated as “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL” pursuant to
13   the Protective Order entered by the Court, ECF No. 143. Epic is serving its
14   Administrative Motion to Seal Portions of its First Amended Complaint and this
15   Declaration on Google pursuant to Civil Local Rule 79-5(e). The following Table
16   shows the portions of Epic’s First Amended Complaint that contain information
17   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
18   “CONFIDENTIAL” by Google.
19
20         Portion Containing Designated
                    Information                                Designating Party
21
                          ¶6                                        Google
22
                         ¶ 18                                       Google
23
                         ¶ 22                                       Google
24
                         ¶ 33                                       Google
25
                         ¶ 62                                       Google
26
                         ¶ 76                                       Google
27
                         ¶ 87                                       Google
28   DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO
                         SEAL PORTIONS OF ITS FIRST AMENDED COMPLAINT
                                     Case No.: 3:20-CV-05671-JD
                                                1
           Case 3:20-cv-05671-JD Document 157-1 Filed 07/21/21 Page 3 of 4




 1                      ¶ 88                                       Google
 2                      ¶ 94                                       Google
 3                      ¶ 96                                       Google
 4                      ¶ 97                                       Google
 5                      ¶ 98                                       Google
 6                      ¶ 99                                       Google
 7                     ¶ 100                                       Google
 8                     ¶ 101                                       Google
 9                     ¶ 102                                       Google
10                     ¶ 103                                       Google
11                     ¶ 104                                       Google
12                     ¶ 105                                       Google
13                     ¶ 106                                       Google
14                     ¶ 107                                       Google
15
                       ¶ 108                                       Google
16
                       ¶ 109                                       Google
17
                       ¶ 110                                       Google
18
                       ¶ 111                                       Google
19
                       ¶ 112                                       Google
20
                       ¶ 113                                       Google
21
                       ¶ 114                                       Google
22
                       ¶ 115                                       Google
23
                       ¶ 117                                       Google
24
                       ¶ 118                                       Google
25
                       ¶ 119                                       Google
26
                       ¶ 120                                       Google
27
                       ¶ 121                                       Google
28   DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO
                         SEAL PORTIONS OF ITS FIRST AMENDED COMPLAINT
                                     Case No.: 3:20-CV-05671-JD
                                               2
            Case 3:20-cv-05671-JD Document 157-1 Filed 07/21/21 Page 4 of 4




 1                       ¶ 128                                       Google
 2                       ¶ 131                                       Google
 3                       ¶ 137                                       Google
 4                       ¶ 175                                       Google
 5                       ¶ 182                                       Google
 6                       ¶ 227                                       Google
 7
 8         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
 9   foregoing is true and correct and that I executed this declaration on July 21, 2021 in
10   Town of Brookhaven, New York.
11
12                                              /s/ M. Brent Byars
                                                M. Brent Byars
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO
                         SEAL PORTIONS OF ITS FIRST AMENDED COMPLAINT
                                     Case No.: 3:20-CV-05671-JD
                                                 3
